DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter/Reason for Allowance
Claims 1-8, 18, and 21-23 are allowed. The following is an examiner's statement of reasons for allowance: The claims 1-8, 18, and 21-23 contain allowable subject matter. In particular, the prior art of record does not teach or suggest the claimed limitations of (in combination with all other limitations in the claim) setting a parameter to correct the acquired plurality of measurement results wherein, based on the acquired plurality of measurement results and the input information corresponding to the type of the recording medium, the parameter is set such that a difference between the plurality of measurement results and the extraction range of the type of the recording medium indicated by the input information is reduced, correcting an acquired measurement result obtained by measuring by using the parameter, and extracting a candidate type of the recording medium, based on the corrected measurement result and the associated extraction range.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Identification of Closest Prior Art
The closest prior art is US Publication No. 2012/0002227  to Ogino which teaches a value for determining a type of a recording medium is compared with a detection result, and the type of the 

The other art is US Publication No. 2013/0194622 to Low et al. which teaches a stated reflectance identifier for a media to be printed on during fulfillment of a print job is received. Utilizing an optical sensor and an illuminator, a measurement is taken of light from the illuminator reflected off the media. The measurement is compared to a stored average brightness value. Responsive to determining the measurement is within a range of the average value, the average value is adjusted to include the measurement, and printing on the media is caused according to the job. Responsive to determining the measurement is outside the range, the measurement is compared to a database associating brightness measurements and reflectance identifiers to determine an estimated reflectance identifier for the media. The estimated identifier is sent to a user and the user is prompted to perform a correction event. The media is printed on according to the job. However, Low et al. fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.       

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



The claims have been amended as follows: 
9. (Cancelled).
10. (Cancelled).
11. (Cancelled).
12. (Cancelled).
13. (Cancelled).
14. (Cancelled).
15. (Cancelled).
16. (Cancelled).
17. (Cancelled).
19. (Cancelled).
20. (Cancelled).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H. LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969. The examiner can normally be reached on Mon-Fri, 9:00 AM-5 P.M.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW H LAM/               Primary Examiner, Art Unit 2675